Title: To George Washington from Major General William Heath, 7 October 1776
From: Heath, William
To: Washington, George



Dear General
Kingsbridge Octr 7th 1776

Inclosed is the Disposition which I have made of the Troops of this Division which is to be observed in Case of attack—Colo.

Knox has a map of new York & its vicinity by which your Excellency may Determine if the Disposition is properly made[.] I did not See the map untill the Disposition is properly made[.] I did not See the map untill the Disposition was Compleated—I have this Day ordered a party to the Heighth on Harlem River who are to throw up a work there as the Massachusetts militia are nearby[.] I hope your Excellency will order Some of them to this Post where I am Sure they might be well Employed in Fortifying the Post[.] This However I humbly Submit to your Excellencys Determination. I am &c.

W. Heath

